DETAILED ACTION
This office action is in response to the application filed on 1/12/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 26-28 are objected to because of the following informalities:  
In regards to claim 26, it appears that “a multiple stage drive circuit” should be “a multiple stage gate drive circuit”.  (The Examiner notes the subsequent usage of “the multiple stage gate drive circuit”, see claim 26, lines 9, 10; and claim 28, lines 3 and 6).
In regards to claim 26 line 10, it appears that “the drive” should be “the drive signal”.  
	Claims 27 and 28 depend directly or indirectly from an objected to claim and is/are, therefore, also objected to for the reasons set above.  

Allowable Subject Matter
Claims 20-25 and 29-33 are allowed.
Claims 26-28 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 20, the prior art fails to disclose: “...a cascode circuit coupled to the energy transfer element, the cascode circuit including a normally-on GaN switch and a control switch, the control switch configured to generate a first sense signal and a second sense signal; a current sensor configured to generate a current limit signal and an overcurrent signal in response to the first sense signal and the second sense signal; a control circuit configured to generate a control signal in response to the current limit signal and the overcurrent signal; and a drive circuit configured to generate a drive signal in response to the control signal, wherein a first stage of the drive circuit is configured to provide the drive signal to reduce EMI, and a second stage of the drive circuit is configured to provide the drive signal to enable accurate current sensing by the cascode circuit.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 26, the prior art fails to disclose: “...a current sensor configured to generate a current limit signal in response to a first sense signal representative of a switch current of a control switch, the current sensor further configured to generate an overcurrent signal in response to a second sense signal for regulating an output voltage of the power converter; a control circuit configured to generate a control signal in response to the current limit signal and the overcurrent signal; and a multiple stage drive circuit configured to generate a drive signal for a cascode circuit in response to the control signal, wherein a first stage of the multiple stage gate drive circuit is configured to provide the drive to reduce EMI, and wherein a second stage of the multiple stage gate drive circuit is configured to provide the drive signal to enable current sensing by the cascode circuit.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 29, the prior art fails to disclose: “...a current sensor coupled to receive a first sense signal representative of a switch current of a control switch of a cascode circuit and a second sense signal for regulating an output voltage of the power converter of the control switch; and a drive circuit configured to generate a drive signal for the cascode circuit, the drive circuit comprising a multiple stage gate drive circuit, wherein a first stage of the multiple stage gate drive circuit is configured to provide the drive signal to reduce EMI, and wherein a second stage of the multiple stage gate drive circuit is configured to provide the drive signal to enable current sensing by the cascode circuit.” in combination with the additionally claimed features, as are claimed by the Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10135357, Balakrishnan; Balu et al.	discloses a threshold detection with tap	.

This application is in condition for allowance except for the following formal matters: 
Objections as presented above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838